Bleckley, Chief Justice,
dissenting.
On a previous writ of error (see 84 Ga. 351), the right of the plaintiff to recover was resolved, and as I think correctly, into a question of fact for decisiou by the jury. IJpon the second trial, the court committed no error of law which affected that question on its substantial merits, and while the verdict may or may not be correct, there was evidence to support it. I believe the presiding judge did not abuse his discretion in denying a new trial. For this reason I dissent from the judgment of reversal.